Citation Nr: 0835111	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that decision, the RO denied the veteran's claim 
for service connection for major depressive disorder.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in September 
2008.  A transcript of the hearing has been associated with 
the veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that at the veteran's hearing before 
the undersigned Veterans Law Judge in September 2008, the 
veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, authorizing the release 
of records of treatment from his private physician from 
August 1995 to the present.  The Board notes that VA is 
required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from private sources.  38 
U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2007).  Therefore, as the identified medical records may 
have a bearing on the veteran's claim of service connection 
for major depressive disorder, the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records from the veteran's private 
treatment provider, along with any other examination or 
treatment records identified by the veteran, and associate 
any records obtained with the claims file.

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the AOJ of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the AOJ 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
major depressive disorder to be obtained.  
(He should be told that his September 
2008 release will be used to obtain Dr. 
Mahoney's records.)  The letter should 
also invite the veteran to submit any 
additional pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2.  The agency of original jurisdiction 
(AOJ) should obtain from the veteran's 
private treating physician any records of 
his treatment from August 1995 to the 
present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records.  Any other sources of treatment 
records identified by the veteran should 
also be contacted.  All records and/or 
responses received should be associated 
with the claims file.

3.  After securing any additional 
records, the AOJ should specifically 
consider whether any additional 
evidentiary development is necessary, and 
after undertaking any other development 
deemed appropriate, the AOJ should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2007).

